Case 2:20-cv-10274-CAS-JC Document 13 Filed 02/23/21 Page 1 of 1 Page ID #:104




   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10                                 WESTERN DIVISION
  11   CLIFTON SELIGA and BRENDA    ) Case No.: 2:20-cv-10274-CAS-JCx
       SELIGA,                      )
  12                                ) [PROPOSED] ORDER
           Plaintiff,               ) EXTENDING TIME TO RESPOND
  13                                ) TO INITIAL COMPLAINT TO
           vs.                      ) ALLOW THE PARTIES TIME TO
  14                                ) CONDUCT MEDIATION
       PRINCESS CRUISE LINES, LTD.; )
  15   MOUNTAIN AIR SERVICE, LLC; )
       VENTURE TRAVEL, LLC, DOING )
  16   BUSINESS AS TAQUAN AIR       )
                                    )
  17                                )
           Defendants.              )
  18                                )
  19            The Parties Joint Stipulation To Extend Time To Respond To Initial
  20   Complaint To Allow The Parties Time To Conduct Mediation, came before the
  21   Court;
  22            The Court having received and read the Parties Stipulation, and being so
  23   advised in the matter, and finding good cause;
  24            The Parties Stipulation is GRANTED.
  25            IT IS SO ORDERED.
  26   DATED: February 23, 2021.
  27                                         _
                                             Christina A. Snyder
                                             United States District Judge
